UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6977



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES DOGAN, JR., a/k/a Chuckie Dogan,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-96-66, CA-99-111)


Submitted:   July 31, 2001                 Decided:   August 21, 2001


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Dogan, Jr., Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Dogan, Jr., seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).    We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal substantially on

the reasoning of the district court.*   United States v. Dogan, Nos.

CR-96-66; CA-99-111 (S.D.W. Va. dated May 23, 2000; entered May 25,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       We recently held in United States v. Sanders, 247 F.3d 139
(4th Cir. 2001), that the new rule announced in Apprendi v. New
Jersey, 530 U.S. 466 (2000), is not retroactively applicable to
cases on collateral review.    Accordingly, Appellant’s Apprendi
claim is not cognizable.


                                 2